FILED
                            NOT FOR PUBLICATION                               OCT 3 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50566

               Plaintiff - Appellee,              D.C. No. 8:07-cr-00275-JVS

  v.
                                                  MEMORANDUM *
FERNANDO ALBERTO VELASQUEZ-
BOSQUE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Fernando Alberto Velasquez-Bosque appeals from the 84-month sentence

imposed on remand for resentencing, following his jury conviction for being an

illegal alien found in the United States following deportation, in violation of 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291. We affirm, but

remand to correct the judgment.

      Velasquez-Bosque contends that the district court procedurally erred by

placing excessive weight on the advisory Guidelines range and by treating the

Guidelines range as presumptively reasonable. He also contends that his sentence

is substantively unreasonable. The record reflects that the district court did not

procedurally err, and that the sentence is substantively reasonable in light of the

totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors. See

United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the clerical error resulting in the incorrect reference to

8 U.S.C. § 1326(b)(2). See United States v. Herrera-Blanco, 232 F.3d 715, 719

(9th Cir. 2000) (remanding sua sponte to delete the reference to § 1326(b)).

      AFFIRMED; REMANDED to correct the judgment.




                                           2                                     10-50566